        Case 4:17-cr-00059-BMM Document 76 Filed 04/22/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       CR 17-59-GF-BMM

                       Plaintiff,
        vs.                                           ORDER

EDWARD DEAN CASSIDY,

                       Defendant.

      On October 15, 2020, the undersigned ordered the Defendant, Edward

Cassidy (Cassidy) undergo formal mental heath evaluation pursuant to § 18 U.S.C.

4244(b). (Doc. 70.) On April 22, 2021, the undersigned received a letter from

Tiffany K. Smith, Psy.D., Forensic Psychologist, Federal Bureau of Prisons,

Metropolitan Detention Center where Cassidy is being evaluated, asking for a 14

day extension of the evaluation. Dr. Smith anticipates the evaluation of Cassidy

will be completed by May 5, 2021, with the report submitted to the Court by e-

mail on May 5, 2021.
       Case 4:17-cr-00059-BMM Document 76 Filed 04/22/21 Page 2 of 2



      Accordingly, pursuant to Title 18 U.S.C. §4247(b), IT IS ORDERED that

Cassidy’s evaluation will be extended for 14 days,with the report submitted to the

Court no later than May 5, 2021.

DATED this 22nd day of April, 2021.
